Order entered August 29, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00456-CV

                                 WILLIAM CHU, Appellant

                                               V.

     DEUTSCHE BANK NATIONAL TRUST COMPANY AS TRUSTEE FOR THE
 CERTIFICATE HOLDERS OF SOUNDVIEW HOME LOAN TRUST 2005-OPT3, ASSET-
          BACKED CERTIFICATE SERIES 2005-OPT3, ET AL., Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 09-13182

                                           ORDER
       We GRANT appellant’s August 27, 2013 second motion for an extension of time to file a

brief. Appellant shall file his brief on or before September 30, 2013. We caution appellant that

no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE